Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.
 
Detailed Action
	This action is in response to the papers filed April 19, 2022. 

Amendments
           Applicant's response and amendments, filed April 19, 2022, is acknowledged. Applicant has cancelled Claims 9, 13-17, 20, 25, and 27, amended Claims 1 and 11-12.
Claims 1-8, 10-12, 18-19, 21-24, and 26 are pending.

The amendment filed April 19, 2022 is objected to for failing to comply with MPEP §1.121 Manner of making amendments in applications.
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). 
The correct status of Claims 4-6, 8, 11-12, 18-19, and 22-24 is (Withdrawn). 
The Examiner acknowledges that the box 5a and box 7 claim disposition on the PTOL-326 cover sheet mailed January 24, 2022 was incorrect. However, the body of the Office Action mailed January 24, 2022 stated that Claims 4-6, 8, 11-12, 18-19, and 22-24 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Election/Restrictions
Applicant has elected the following species, wherein:
 i) the alternative chemotherapeutic agent combination is pemetrexed and Cisplatin, as recited in Claim 2; 
	ii) the alternative chemotherapeutic agent combination molar ratio is the molar ratio between Pemetrexed and Cisplatin is from 10:0.75 to 10:3, as recited in Claim 3; 
	iii) the alternative virus dosage is from 5 x 10^10 to 5 x 10^11 virus particles, as recited in Claim 7; 
iv) the alternative virus/chemotherapeutic agent(s) administration regimen is the virus is administered by direct injection into tumor, and the two chemotherapeutic agents are administered intravenously, as recited in Claim 10; and 
	v) the alternative additional method step comprises administration of Cyclophosphamide before the step of administering ONCOS-102 adenovirus and two chemotherapeutic agents to the patient, as recited in Claim 21. 

	Election of Applicant’s invention(s) was made with traverse.

Response to Arguments
Applicant argues that Hemminki et al (WO 10/072900) does not disclose administration of ONCOS-102 in combination with two chemotherapeutic agents.
Applicant’s argument(s) has been fully considered, but is not persuasive. Hemminki et al disclosed [0089] that the virus may be used in combination with “chemotherapeutic agents” (plural, syn. [at least] “two chemotherapeutic agents”), as presently recited.

Applicant argues that the treatment procedure of Hemminki et al is heavily based on a low dose concurrent administration of cyclophosphamide.
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant independent claim does not recite a minimal dose of cyclophosphamide.


Claims 1-8, 10-12, 18-19, 21-24, and 26 are pending.
Claims 4-6, 8, 11-12, 18-19, and 22-24 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-3, 7, 10, 21, and 26 are under consideration. 

Priority
This application is a 371 of PCT/FI2017/050010 filed on January 11, 2017.  
A certified copy of the foreign patent application FINLAND 20165026 filed on January 15, 2016 is provided with the instant application.

Claim Rejections - 35 USC § 112
1. 	The prior rejection of Claims 1-3, 7, 10, 21, and 26-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to the independent claim, cancelling recitation of “therapeutically effective amount” and adding recitation of “results in a reduction in tumor growth, a reduction in tumor weight, or an inhibition in the spread of a tumor in the patient”, which the Examiner finds persuasive. 
	 
2. 	The prior rejection of Claim 27 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of Applicant’s cancellation of the claim, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3. 	The prior rejection of Claims 1-3, 7, 10, and 26-27 under AIA  35 U.S.C. 103 as being unpatentable over Hemminki et al (WO 10/072900; of record) in view of Vogelzang et al (J. Clin. Oncol. 21(14): 2636-2644, 2003; of record), Adusumilli et al (Cancer Biol. & Therapy 5(1): 48-53, 2006; of record), and McKenzie et al (Neuro-Oncology 17(8): 1086-1094, 2015; available online January 20, 2015; of record) is withdrawn in preference for the new rejection set forth below. 

4. 	Claims 1-3, 7, 10, and 26 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hemminki et al (WO 10/072900; of record) in view of Al-Taei et al (Mesotheliomas - Synonyms and Definition, Epidemiology, Etiology, Pathogenesis, Cyto-Histopathological Features, Clinic, Diagnosis, Treatment, Prognosis; Chapter 9, pages 121-152, edited by Dr Alexander Zubritsky; publisher InTech; available online February 3, 2012; of record), Vogelzang et al (J. Clin. Oncol. 21(14): 2636-2644, 2003; of record), Adusumilli et al (Cancer Biol. & Therapy 5(1): 48-53, 2006; of record), and McKenzie et al (Neuro-Oncology 17(8): 1086-1094, 2015; available online January 20, 2015; of record). 
Determining the scope and contents of the prior art.
Claim 1 has been amended to recite “during the administration period”. 
Instant specification discloses the “administration period” may be minutes, hours, days, weeks, or months (pg 14, lines 6-9). 

With respect to Claim 1, Hemminki et al is considered relevant prior art for having disclosed a method for treating malignant mesothelioma ([0079], Table 7, [0134] “patient suffering from…mesothelioma before and after Ad5-D24-GM-CSF treatment”) in a patient, the method comprising the step of administering to said patient ONCOS-102 adenovirus. 
As disclosed/admitted in the instant specification (pg 3, line 1), ONCOS-102 adenovirus was previously disclosed in WO 10/072900.
Hemminki et al disclosed the viral vector may be used in combination with one or more chemotherapeutic agents, e.g. cisplatin and pemetrexed [0091], as the combination of the adenoviral therapy with other therapies may be more effective than either alone [0089], whereby it was recognized that prior traditional cancer chemotherapies comprise the combination of a first chemotherapeutic agent with a second chemotherapeutic agent (Table 7).

Hemminki et al disclosed the oncolytic adenoviral vectors or pharmaceutical compositions may be administered during an administration period of two weeks or monthly, whereby a treatment period may be two to twelve months, or more [0087]. Hemminki et al also disclosed administration of the chemotherapeutic “concurrent” with the oncolytic adenovirus (claim 27), whereby “concurrent” may vary from minutes to several weeks [0090], and thus is considered to reasonably fulfill the instant recitation of “during the administration period”.

Hemminki et al do not disclose a working example of combining administration of cisplatin and pemetrexed with administration of the oncolytic viral vector to treat malignant mesothelioma. 
However, prior to the effective filing date of the instantly claimed invention, Al-Taei et al is considered relevant prior art for having taught a clinical trial design combining antitumor virus with pemetrexed-cisplatin therapy for the treatment of malignant mesothelioma (pg 133), whereby the antitumor virus therapy is administered at a regimen of 9 doses and the “standard chemotherapy” of pemetrexed-cisplatin administered at a regimen of 4 cycles (pg 133, Figure 1). 
	Al-Taei et al taught wherein the antitumor virus and pemetrexed-cisplatin are administered to the patient during the same administration period (Figure 1). 

Vogelzang et al is considered relevant prior art for having taught a method of treating malignant mesothelioma in a patient in need thereof, the method comprising the step of administering two chemotherapeutic agents, to wit, pemetrexed and cisplatin (Title), whereby treatment with pemetrexed plus cisplatin resulted in superior survival time and response rates as compared to cisplatin alone (Abstract, col. 2).
Adusumilli et al is considered relevant prior art for having taught a method of treating malignant mesothelioma, the method comprising the steps of contacting the mesothelioma cells with an oncolytic virus and the chemotherapeutic agent cisplatin (Title), whereby the combination of cisplatin with the oncolytic virus “showed strong synergism” and “synergistic cytotoxicity” (Abstract). 
McKenzie et al is considered relevant prior art for having taught that pemetrexed synergizes with oncolytic virus in the treatment of cancer cells (Figure 3).

With respect to limitation whereby the administration results in a reduction in tumor growth, a reduction in tumor weight, or an inhibition in the spread of a tumor in the patient, Hemminki et al disclosed wherein the amount of the virus is from 5 x 10^10 to 5 x 10^11 virus particles [0083], which is considered to be an effective amount and necessarily achieves the instantly recited functional properties, as per instant dependent Claim 7.
Hemminki et al disclosed the viral vector may be used in combination with one or more chemotherapeutic agents, e.g. Cisplatin and pemetrexed [0091], as the combination of the adenoviral therapy with other therapies may be more effective than either alone [0089], whereby it was recognized that prior traditional cancer chemotherapies comprise the combination of a first chemotherapeutic agent with a second chemotherapeutic agent (Table 7).
Thus, it is considered that those of ordinary skill in the art would understand Hemminki et al to disclose that the chemotherapeutic agents and the virus are administered in therapeutically effective amounts to achieve the instantly recited functional properties, e.g. ([0005], “tumor cells are killed”; [0040], “eradicate the tumor”). 
Vogelzang et al taught administration of effective amounts of both pemetrexed and cisplatin in a method of treating malignant mesothelioma in a patient in need thereof, e.g. prolonged time to tumor progression (pg 2637, col. 2, “tumor progression was defined as the appearance of a new or relapsed lesion/site”; Figure 2; syn. “inhibition in the spread of a tumor in the patient”)
Adusumilli et al taught administration of effective amounts of both cisplatin and an oncolytic virus in a method of treating malignant mesothelioma cells, e.g. cytotoxic effect (Figure 1).
 McKenzie et al taught administration of effective amounts of both pemetrexed and an oncolytic virus in a method of treating malignant cancer cells, e.g. cytotoxic effect (Figure 2c).

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in cancer biology and virology. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to combine the administration of ONCOS-102 adenovirus with the administration of pemetrexed and cisplatin in a method of treating malignant mesothelioma with a reasonable expectation of success because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
An artisan would be motivated to combine the administration of ONCOS-102 adenovirus with the administration of pemetrexed and cisplatin in a method of treating malignant mesothelioma because those of ordinary skill in the art previously recognized the scientific and technical concepts that: 
i) methods of treating malignant mesothelioma in a patient in need thereof comprising the step of administering an oncolytic virus in combination with “standard chemotherapy” of pemetrexed and cisplatin was a previously recognized therapeutic method (Al-Taei et al); 
ii) the ONCOS-102 adenovirus may be used to treat malignant mesothelioma in combination with one or more chemotherapeutic agents, e.g. cisplatin and pemetrexed, as the combination of the adenoviral therapy with other therapies is more effective than either alone, whereby it was recognized that prior traditional cancer chemotherapies comprise the combination of a first chemotherapeutic agent with a second chemotherapeutic agent (Hemminiki et al); 
iii) methods of treating malignant mesothelioma in a patient in need thereof comprising the step of administering two chemotherapeutic agents, to wit, pemetrexed and cisplatin, was previously recognized to achieve superior survival time and response rates as compared to cisplatin alone (Vogelzang et al); 
iv) contacting malignant mesothelioma cells with an oncolytic virus and the chemotherapeutic agent cisplatin “showed strong synergism” and “synergistic cytotoxicity” (Adusumilli et al); and 
v) pemetrexed also synergizes with oncolytic virus in the treatment of cancer cells (McKenzie et al).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Hemminki et al disclosed the viral vector may be used in combination with one or more chemotherapeutic agents, e.g. cisplatin and pemetrexed [0091].
Al-Taei et al taught the viral vector is used in combination with one or more chemotherapeutic agents, e.g. cisplatin and pemetrexed (Figure 1). 
Vogelzang et al taught the step of administering two chemotherapeutic agents, to wit, pemetrexed in combination with cisplatin (Title, Abstract).
With respect to Claim 3, Vogelzang et al taught a molar ratio of pemetrexed:cisplatin to be 500:75 (Abstract, col. 1), which is equivalent to 10:1.5, or 6.6x, and thus falls within the instantly recited range (10:0.75 to 10:3; syn 10x to 3.3x).
With respect to Claim 7, Hemminki et al disclosed wherein the amount of the virus is from 5 x 10^10 to 5 x 10^11 virus particles [0083].
With respect to Claim 10, Hemminki et al disclosed wherein the virus is administered by direct injection into tumor ([0086], intratumoral injection). 
Vogelzang et al taught that the chemotherapeutic agents were administered intravenously (Abstract, col. 1).
With respect to Claim 26, Hemminki et al disclosed wherein the patient is a human ([0085], Example 6).
Al-Taei et al taught wherein the patient is a human, per art-recognized use of “patients” in clinical trials.
Vogelzang et al taught wherein the patient is a human, per art-recognized use of “patients” in clinical trials.
Adusumilli et al taught the use of human mesothelioma cells being treated with the cisplatin/oncolytic virus combination therapy (Abstract), and supports translation into clinical investigation of such combined therapy for malignant mesothelioma, as it increases efficacy while minimizing toxicity (pg 52, col. 2, conclusory paragraphs). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Amendment
Applicant argues that Exhibits 1-3 were previously submitted in the papers filed December 2, 2021, annotated by the Office as NPLs. 
Applicant’s argument(s) has been fully considered, but is not persuasive. None of the NPL documents submitted December 2, 2021 are identified as Exhibit 1, Exhibit 2, or Exhibit 3 on the title page. See, for example, Patent Rule 41.154, “each exhibit must have an exhibit label”. 
The Examiner notes that one of the documents submitted December 2, 2021 appears to be a photocopy of a poster presentation. However, the document provided to the Office is too small in font size and of poor copy quality, such that the document is illegible. 

Response to Arguments
Applicant argues that the claimed methods are not those of Table 7 of Hemminki.
Applicant’s argument(s) has been fully considered, but is not persuasive. Hemminki et al disclosed the oncolytic adenoviral vectors or pharmaceutical compositions may be administered during an administration period of two weeks or monthly, whereby a treatment period may be two to twelve months, or more [0087]. Hemminki et al also disclosed administration of the chemotherapeutic “concurrent” with the oncolytic adenovirus (claim 27), whereby “concurrent” may vary from minutes to several weeks [0090], and thus is considered to reasonably fulfill the instant recitation of “during the administration period”.

Applicant argues that, per Turaj et al (2017), finding a combination which provides a statistically significant improvement in performance relative to its individual components is the exception, not the rule. Accordingly, the state of the art teaches one to expect that a combination of anti-cancer therapies will provide no more than the same efficacy as the individual components.
Applicant’s argument(s) has been fully considered, but is not persuasive. Turaj et al is silent to oncolytic viruses used in combination with chemotherapeutic agents. 
Hemminiki et al disclosed the ONCOS-102 adenovirus may be used to treat malignant mesothelioma in combination with one or more chemotherapeutic agents, e.g. cisplatin and pemetrexed, as the combination of the adenoviral therapy with other therapies is more effective than either alone, whereby it was recognized that prior traditional cancer chemotherapies comprise the combination of a first chemotherapeutic agent with a second chemotherapeutic agent. Combining an oncolytic virus with “standard chemotherapy” of pemetrexed and cisplatin was a previously recognized therapeutic method of treating malignant mesothelioma in a patient in need thereof (Al-Taei et al), whereby contacting malignant mesothelioma cells with an oncolytic virus and the chemotherapeutic agent cisplatin “showed strong synergism” and “synergistic cytotoxicity” (Adusumilli et al), and whereby it was previously recognized that pemetrexed synergizes with oncolytic virus in the treatment of cancer cells (McKenzie et al).

Applicant argues that McKenzie does not show synergy of pemetrexed "with anti-tumor viruses." McKenzie tests only the Myoxma virus. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< McKenzie et al is considered relevant prior art for having taught that pemetrexed synergizes with oncolytic virus in the treatment of cancer cells (Figure 3). The myxoma virus is an oncolytic virus (Title), whereby pemetrexed synergistically improved myxoma virus antitumor effect (Figure 3). 

Applicant argues that because myxoma virus and HSV-1 are different viruses than adenovirus, what is true for one cannot possibly be true for the other with any reliability. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Hemminiki et al disclosed the ONCOS-102 adenovirus may be used to treat malignant mesothelioma in combination with one or more chemotherapeutic agents, e.g. cisplatin and pemetrexed (Table 7, [0091]), as the combination of the adenoviral therapy with other therapies is more effective than either alone, whereby it was recognized that prior traditional cancer chemotherapies comprise the combination of a first chemotherapeutic agent with a second chemotherapeutic agent. It is considered illogical to suggest or disclose such combination therapy if the artisan did not have a reasonable expectation of success that it would be therapeutically beneficial. Combining an oncolytic virus with “standard chemotherapy” of pemetrexed and cisplatin was a previously recognized therapeutic method of treating malignant mesothelioma in a patient in need thereof (Al-Taei et al), whereby contacting malignant mesothelioma cells with an oncolytic virus and the chemotherapeutic agent cisplatin “showed strong synergism” and “synergistic cytotoxicity” (Adusumilli et al), and whereby it was previously recognized that pemetrexed synergizes with oncolytic virus in the treatment of cancer cells (McKenzie et al).

Applicant argues that Adusumilli does not show synergy of cisplatin "with anti-tumor viruses." Adusimilli tests only the HSV-1 virus.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< Adusumilli et al is considered relevant prior art for having taught that cisplatin “showed strong synergism” and “synergistic cytotoxicity” with HSV-1 oncolytic virus (Title) against mesothelioma cells (Abstract).

Applicant argues secondary considerations of surprising results. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, instant claims do not require a synergistic result, bur rather merely reducing tumor growth, tumor weight, or inhibition of tumor spread in the subject. Hemminki et al disclosed that the chemotherapeutic agents and the virus are administered in therapeutically effective amounts to achieve the instantly recited functional properties, e.g. ([0005], “tumor cells are killed”; [0040], “eradicate the tumor”). 
As a second matter, asserted surprising results were achieved using a combination of a specific ONCOS-102 viral particle dosage with a specific concentration of cisplatin with a specific concentration of pemetrexed (Table 1). Independent Claim 1 fails to recite such requirements, and thus is far broader than, and not commensurate in scope to, Applicant’s secondary consideration. 
As a third matter, asserted surprising results were achieved via administration of the pharmaceutical agents via specific routes, e.g. intratumoral (ONCOS-102), and intravenous or intraperitoneal (cisplatin, pemetrexed; Table 1). However, independent Claim 1 fails to recite such requirements, whereby the breadth of administration routes encompass oral, intravesicular, intracavitary, intrapleural, intramuscular, and intra-arterial administration (pg 17, lines 25-27), and thus is far broader than, and not commensurate in scope to, Applicant’s secondary consideration. 
As a fourth matter, asserted surprising results were achieved via administration of the pharmaceutical agents at a particular dosing schedule (Table 1, Day 1, 4, 7, 10, and every 3 days thereafter). However, independent Claim 1 has been amended to recite “during the administration period”, which may be minutes, hours, days, weeks, or months (pg 14, lines 6-9). Thus, independent Claim 1 is far broader than, and not commensurate in scope to, Applicant’s secondary consideration. 

Applicant argues that when one seeks to select a combination of two agents from the disclosure of Hemminiki, there are 666 possible combinations of two agents 1, just sourcing from among the individually named agents listed in paragraph. Neither the thousands of possible solutions present in the entirety of Hemminki, nor the 666 possible solutions of paragraph [0091] alone can be considered "small or easily traversed”.
Applicant’s argument(s) has been fully considered, but is not persuasive. Hemminki et al disclosed that carboplatin and pemetrexed combination therapy has been practiced for the treatment of mesothelioma, said patients being further treated with Oncos-102 (Table 7). Thus, the instantly recited combination of agents would be immediately apparent to the reader of Hemminki et al, nor is so great as to be untraversable.
	 
Applicant argues that drug interactions and biological synergism are notoriously unpredictable and a showing that a pairwise combination is additive or synergistic can in no way be relied upon to predict the performance of a three-way combination of agents that includes the original pair.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
Adusumilli et al taught that cisplatin synergizes with anti-tumor viruses for the treatment of cancer. McKenzie et al taught that pemetrexed synergizes with anti-tumor viruses for the treatment of cancer. Vogelzang et al taught that pemetrexed in combination with cisplatin is superior to cisplatin alone for the treatment of malignant mesothelioma. There is no evidence that an anti-tumor virus would negate the superior combination of pemetrexed with cisplatin. Similarly, there is no evidence that the combination of pemetrexed with cisplatin would negate synergy with anti-tumor viruses for the treatment of cancer. 
Thus, it would have been obvious to one of ordinary skill in the art to combine the administration of ONCOS-102 adenovirus with the administration of pemetrexed and cisplatin in a method of treating malignant mesothelioma with a reasonable expectation of success because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
An artisan would be motivated to combine the administration of ONCOS-102 adenovirus with the administration of pemetrexed and cisplatin in a method of treating malignant mesothelioma because those of ordinary skill in the art previously recognized the scientific and technical concepts that the ONCOS-102 adenovirus may be used to treat malignant mesothelioma in combination with one or more chemotherapeutic agents, e.g. cisplatin and pemetrexed, as the combination of the adenoviral therapy with other therapies is more effective than either alone, whereby it was recognized that prior traditional cancer chemotherapies comprise the combination of a first chemotherapeutic agent with a second chemotherapeutic agent (Hemminiki et al).

Applicant argues that the inventors demonstrate that a synergistic effect is in fact observed for the claimed combination of three agents. As demonstrated in Example 4 and Table 2 of the specification, chemotherapy alone shows no anti-tumor activity in the mesothelioma mouse model, but ONCOS-102 is able to slow down tumor growth. Surprisingly, a synergistic anti-tumor effect was seen when ONCOS-102 was combined with current standard of care (SoC) chemotherapy regimens Pemetrexed and either Cisplatin or Carboplatin.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, instant claims are not commensurate in scope to Applicant’s secondary considerations achieved using specific concentrations of the Oncos-102 in combination with specific concentrations of the cisplatin and pemetrexed, whereby both the Oncos-102 and the chemotherapeutic agents have their own respective administration regimen(s). See also NCT 02879669 clinical trial design cited by Applicant. Furthermore, it appears such a result is dependent upon the time at which measurements are made, as the ratio at Day 21 is 1.0 (not synergistic); whereas, synergy is observed (ratio 1.70) by Day 48 (Table 2).
As a second matter, and to rebut Applicant’s argument, the Examiner provides Parker et al (U.S. 2014/0017204) who is considered relevant prior art for having disclosed a method for treating cancer in a subject, the method comprising the administration of a viral vector encoding a therapeutic transgene in combination with pemetrexed and platinum-based chemotherapeutic agent, wherein the triple combination is “synergistically effective in treating tumors” [0113, 116]. See also Figure 19. Figure 20 shows data comparing results achieved via pemetrexed-cisplatin therapy in combination with the viral vector, as compared to pemetrexed-cisplatin therapy or viral vector alone [0027]. Thus, Applicant’s asserted secondary consideration of observed synergy is not found to be surprising or unexpected. Rather, those of ordinary skill in the art previously recognized the scientific and technical concepts that cisplatin and pemetrexed each synergizes with anti-tumor viruses for the treatment of cancer (Adusumuilli et al; McKenzie et al), and the combination of cisplatin with pemetrexed synergizes with anti-tumor viruses for the treatment of cancer (Parker et al).
	 
Applicant refers to Exhibits 2 and 3 for secondary consideration.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner does not find any papers of Exhibits 2 and 3, nor Exhibit 1.
	 
5. 	Claims 21 and 26-27 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hemminki et al (WO 10/072900; of record) in view of Al-Taei et al (Mesotheliomas - Synonyms and Definition, Epidemiology, Etiology, Pathogenesis, Cyto-Histopathological Features, Clinic, Diagnosis, Treatment, Prognosis; Chapter 9, pages 121-152, edited by Dr Alexander Zubritsky; publisher InTech; available online February 3, 2012; of record), Vogelzang et al (J. Clin. Oncol. 21(14): 2636-2644, 2003; of record), Adusumilli et al (Cancer Biol. & Therapy 5(1): 48-53, 2006; of record), and McKenzie et al (Neuro-Oncology 17(8): 1086-1094, 2015; available online January 20, 2015; of record), as applied to Claims 1-3, 7, 10, and 26-27 above, and in further view of Ranki et al (OncoImmunology 3(10: e958937; 4 pages, October 29, 2014; Applicant’s own work; of record in IDS), Li et al (Cancer Res. 67(16): 7850-7855, 2007; hereafter Li-1), and Li et al (Human Gene Therapy 23: 295-301, 2012; hereafter Li-2).
Determining the scope and contents of the prior art.
With respect to Claim 21, Hemminki et al disclosed the method may further comprise the use of cyclophosphamide (Table 7, “concurrent…cyclophosphamide”), whereby “concurrent” comprises administration before, after, or simultaneously with the administration of the ONCOS-102 [0090]. Hemminki et al disclosed the cyclophosphamide is used to inhibit the generation of anti-viral antibodies that normally result from infection [0094], as well as enhance viral replication and the effects of GM-CSF induced stimulation of NK and cytotoxic T cells for enhanced immune response against the tumor [0096].

Hemminki et al do not disclose ipsis verbis a working example wherein the method further comprises administration of cyclophosphamide before the step of administering ONCOS-102 adenovirus and/or two chemotherapeutic agents to the patient.
However, prior to the effective filing date of the instantly claimed invention, Ranki et al is considered relevant prior art for having taught a method of treating malignant mesothelioma in a human patient, the method comprising the step of administering ONCOS-12 adenovirus to the subject (Days 1, 4, 8, and 15) and the step of administering cyclophosphamide daily (pg 2, right column). Those of ordinary skill in the art would immediately recognize that the cyclophosphamide is necessarily administered before the at least Day 4, 8, and 15 adenoviral vector administrations. 

Ranki et al do not teach ipsis verbis that the cyclophosphamide was administered before the first adenoviral administration on Day 1. However, prior to the effective filing date of the instantly claimed invention, Li-1 is considered relevant prior art for having taught a method of treating cancer in a subject, the method comprising the step of administering cyclophosphamide to the subject before the step of administering an oncolytic virus to the subject (“48 hrs before virotherapy” (pg 7851, col. 1), whereby such “produces a synergistic antitumor effect and enhances tumor-specific immune responses” (Title). 
Ranki et al taught wherein the amount of the virus is about 3 x 10^11 virus particles (pg 2, right column), which is considered to be a therapeutically effective amount, as the ONCOS-102 treatment “was robust enough to partially eradicate the tumor load” (pg 4, col. 2). 

Li-2 is considered relevant prior art for having taught a method of treating cancer in a subject, the method comprising the step of administering cyclophosphamide to the subject before the step of administering the oncolytic virus and a radiotherapuetic agent (I-131) (pg 297, col. 1, In vivo studies), whereby the use of cyclophosphamide enhances the radiovirotherapy (pg 296, col. 2, “cyclophosphamide…was administered to enhance the radiovirotherapy”; Figure 5B).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable options because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Hemminki et al disclosed the method may further comprise the use of cyclophosphamide (Table 7, “concurrent…cyclophosphamide”), whereby “concurrent” comprises administration before, after, or simultaneously with (3 finite, known, predictable options, each with a reasonable expectation of success) the administration of the ONCOS-102 [0090]. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to modify the method of Hemminki et al to further comprise the step of administering cyclophosphamide before the step(s) of administering the oncolytic adenovirus and the chemotherapeutic agent(s) with a reasonable expectation of success, the artisan being motivated to do because those of ordinary skill in the art previously recognized the scientific and technical concepts that: 
i) a method of treating malignant mesothelioma in a human patient comprising the step of administering ONCOS-12 adenovirus to the subject (Days 1, 4, 8, and 15) and the step of administering cyclophosphamide daily (pg 2, right column), wherein the cyclophosphamide necessarily administered before the at least Day 4, 8, and 15 adenoviral vector administrations was successfully reduced to practice (Ranki et al); 
ii) a method of treating cancer in a subject comprising the step of administering cyclophosphamide to the subject before the step of administering an oncolytic virus to the subject, whereby such “produces a synergistic antitumor effect and enhances tumor-specific immune responses”, was successfully reduced to practice (Li-1); and 
iii) a method of treating cancer in a subject comprising the step of administering cyclophosphamide to the subject before the step of administering the oncolytic virus and a radiotherapuetic agent, whereby the use of cyclophosphamide enhances the radiovirotherapy. was successfully reduced to practice (Li-2).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Hemminki et al disclosed the viral vector may be used in combination with one or more chemotherapeutic agents, e.g. cisplatin and pemetrexed [0091].
Al-Taei et al taught the viral vector is used in combination with one or more chemotherapeutic agents, e.g. cisplatin and pemetrexed (Figure 1). 
Vogelzang et al taught the step of administering two chemotherapeutic agents, to wit, pemetrexed in combination with cisplatin (Title, Abstract).
With respect to Claim 3, Vogelzang et al taught a molar ratio of pemetrexed:cisplatin to be 500:75 (Abstract, col. 1), which is equivalent to 10:1.5, or 6.6x, and thus falls within the instantly recited range (10:0.75 to 10:3; syn 10x to 3.3x).
With respect to Claim 7, Hemminki et al disclosed wherein the amount of the virus is from 5 x 10^10 to 5 x 10^11 virus particles [0083].
Ranki et al taught wherein the amount of the virus is about 3 x 10^11 virus particles (pg 2, right column).
With respect to Claim 10, Hemminki et al disclosed wherein the virus is administered by direct injection into tumor ([0086], intratumoral injection). 
Vogelzang et al taught that the chemotherapeutic agents were administered intravenously (Abstract, col. 1).
Ranki et al taught wherein the virus is administered by direct injection into tumor (pg 2, right column, intratumoral injection). 
Li-1 et al taught wherein the virus is administered by direct injection into tumor (pg 7851, col. 1, intratumoral injection). 
Li-2 et al taught wherein the virus is administered by direct injection into tumor (pg 297, col. 1, treated intratumorally). 
With respect to Claim 26, Hemminki et al disclosed wherein the patient is a human ([0085], Example 6).
Al-Taei et al taught wherein the patient is a human, per art-recognized use of “patients” in clinical trials.
Vogelzang et al taught wherein the patient is a human, per art-recognized use of “patients” in clinical trials.
Adusumilli et al taught the use of human mesothelioma cells being treated with the cisplatin/oncolytic virus combination therapy (Abstract), and supports translation into clinical investigation of such combined therapy for malignant mesothelioma, as it increases efficacy while minimizing toxicity (pg 52, col. 2, conclusory paragraphs). 
Ranki et al taught wherein the patient is a human (pg 2, right column).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Ranki et al, Li-1, and Li-2 do not cure the defect of Hemminki et al, Vogelzang et al, Adusumilli et al, and McKenzie et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Hemminki et al, Vogelzang et al, Adusumilli et al, and McKenzie et al are discussed above and incorporated herein. Applicant does not contest the teachings of Ranki et al, Li-1, and Li-2 as applied to the obviousness to modify the method of Hemminki et al to further comprise the step of administering cyclophosphamide before the step(s) of administering the oncolytic adenovirus and the chemotherapeutic agent(s) with a reasonable expectation of success.

Citation of Relevant Prior Art
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	 Bose et al (WO 08/144067) is considered relevant prior art for having disclosed a method of treating a tumor in a subject, e.g. mesothelioma (pg 7, line 29; pg 9, line 9), the method comprising the step of administering an oncolytic virus, thereby reducing metastasis, tumor size and/or tumor burden (claims 1-4), the method comprising the step of administering chemotherapeutic agents, e.g. cisplatin and pemetrexed (claim 26), and wherein the oncolytic virus may be an adenovirus (claims 48-49). 

	Podhajcer et al (U.S. 2013/0084263) is considered relevant prior art for having disclosed a pharmaceutical composition (claim 1) for use in a method of treating a tumor in a subject (claim 12), e.g. lung cancer (claim 13), said composition comprising an oncolytic adenovirus (claim 1), said composition further comprising a chemotherapeutic agent, e.g. cisplatin and pemetrexed (claim 10). 

	Breitbart et al (WO 14/060848; see also U.S. Patent 11,311,583 to Breitbart et al) is considered relevant prior art for having disclosed a method of treating a tumor in a subject, e.g. mesothelioma (pg 103, line 8), the method comprising the step of administering an adenovirus, thereby reducing tumor size and/or tumor burden (Abstract), the method comprising the step of co-administering with said adenovirus one or more chemotherapeutic agents, e.g. cisplatin and pemetrexed ([0144], Table 6), wherein the combination therapy is expected to achieve a synergistic effect [0174].

	Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized the scientific and technical concepts of combining cisplatin and pemetrexed with anti-tumor viral vectors, including adenoviral vectors, for the treatment of tumors, more specifically lung cancers, even more specifically mesothelioma, in a patient to thereby reduce tumor size and/or tumor burden in said patient.

Conclusion
7. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633